         CASE 0:18-cv-03025-JNE-ECW Doc. 262 Filed 08/23/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


  ELEANOR and ROCCO CIOFOLETTI
  and LARRY STOSPAL, on behalf of
  themselves and all others similarly              Case No.: 0:18-cv-3025 (JNE/ECW)
  situated,

                        Plaintiffs,                THE SECURIAN DEFENDANTS’
                                                   OPPOSITION TO PLAINTIFFS’
  -vs-                                             MOTION FOR AMENDED
                                                   PRETRIAL SCHEDULING
  SECURIAN FINANCIAL GROUP, INC.,                  ORDER; SECURIAN
  MINNESOTA LIFE INSURANCE                         DEFENDANTS’ PROPOSED
  COMPANY, SHURWEST, LLC,                          AMENDED PRETRIAL
  SECURIAN LIFE INSURANCE                          SCHEDULING ORDER
  COMPANY and MINNESOTA
  MUTUAL COMPANIES, INC.,

                        Defendants.

         Defendants Securian Financial Group, Inc., Minnesota Life Insurance Company,

Securian Life Insurance Company, and Minnesota Mutual Companies, Inc. (collectively,

the “Securian Defendnats”), submit this Proposed Amended Pretrial Scheduling Order

pursuant to the Court’s oral directive at the continued IDR hearing held on August 9, 2021

reflected at Dkt. 255. This Proposed Order is intended to supersede Scheduling Order

(Dkt. 181) as modified by “Court Minutes” after an IDR conference (Dkt. 233) as further

modified by “Court Minutes” after a continued IDR hearing (Dkt. 255).

         The Securian Defendants file their own Proposed Amended Pretrial Scheduling

Order in Opposition to Plaintiffs’ Motion for an Amended Pretrial Scheduling Order,

because the Securian Defendants do not consent to Plaintiffs’ request to file a renewed

motion for class certification, either through their Motion or in any subsequently filed

                                            1
      CASE 0:18-cv-03025-JNE-ECW Doc. 262 Filed 08/23/21 Page 2 of 7




Motion for Leave. Accordingly, the Securian Defendants submit their own Proposed

Amended Pretrial Scheduling Order, attached hereto as Exhibit A.

DATED: August 23, 2021                    Respectfully submitted,

                                          /s/ Gillian H. Clow

                                          Robert D. Phillips, Jr. (pro hac vice)
                                          Kathy J. Huang (pro hac vice)
                                          Gillian H. Clow (pro hac vice)
                                          ALSTON & BIRD LLP
                                          333 South Hope St., 16th Fl.
                                          Los Angeles, CA 90071
                                          Tel: (213) 576-1000
                                          Fax: (213) 576-1100
                                          bo.phillips@alston.com
                                          kathy.huang@alston.com
                                          gillian.clow@alston.com

                                          Shawn M. Raiter (#240424)
                                          David M. Wilk (#222860)
                                          LARSON • KING
                                          30 East Seventh St., Ste. 2800
                                          St. Paul, MN 55101
                                          Tel: 651) 312-6500
                                          Fax: (651) 312-6618
                                          sraiter@larsonking.com
                                          dwilk@larsonking.com

                                         Attorneys for Defendants
                                         Securian Financial Group, Inc.,
                                         Minnesota Life Insurance Company,
                                         Securian Life Insurance Company and
                                         Minnesota Mutual Companies, Inc.




                                          2
        CASE 0:18-cv-03025-JNE-ECW Doc. 262 Filed 08/23/21 Page 3 of 7




                                           EXHIBIT A

            IT IS ORDERED that the following schedule will supersede the Amended

Pretrial Scheduling Order dated January 29, 2021 (Dkt. 181) with respect to the

provisions detailed herein and incorporates in their entirety the Orders and directives

reflected in Dkts. 233 and 255 and will govern proceedings unless modified pursuant to

Local Rule 16.3.

SCHEDULE FOR FACT DISCOVERY

       1.       Fact discovery shall close on or before September 10, 2021.

ADDITIONAL DISCOVERY LIMITATIONS

       2.     The following discovery limitations apply and shall constitute the only

permissible discovery through September 10, 2021:

              (a)    The parties shall comply with all orders and may
                     conduct all discovery allowed as set forth in Dkts. 233
                     and 255 (attached hereto).

DEADLINE FOR NON-CLASS CERTIFICATION EXPERT DISCOVERY

       3.     If any party determines that it will call any expert witness at trial whose

opinions and report have not already been disclosed in the class certification process, such

witnesses shall be disclosed within thirty days of the entry of any order on plaintiffs’

renewed motion for class certification and the following schedule will govern such

additional expert discovery:

              (a)    Plaintiffs anticipate calling up to 3 experts. The Securian
                     Defendants anticipate calling up to 3-4 experts and
                     Shurwest anticipates calling up to 2-3 experts. Each
                     expert may be deposed only once and only for the time
                     permitted under the Federal Rules of Civil Procedure


                                              3
          CASE 0:18-cv-03025-JNE-ECW Doc. 262 Filed 08/23/21 Page 4 of 7




                     unless the parties agree otherwise or otherwise ordered
                     by the Court.

               (b)   Disclosure of the identities of expert witnesses under
                     Rule 26(a)(2)(A) and the full disclosures required by
                     Rule 26(a)(2)(B) (accompanied by the written report
                     prepared and signed by the expert witness) and the full
                     disclosures required by Rule 26 (a)(2)(C), shall be made
                     as follows:

                     (i)    Identities of testifying experts and
                            disclosures by the party with the burden of
                            proof on or before September 20, 2021.

                     (ii)   Rebuttal identities of testifying experts
                            and disclosures on or before October 20,
                            2021.

               (c)   Expert discovery, including depositions, shall be
                     completed by forty-five days after service of any expert
                     reports served pursuant to 9(b)(ii) above.

NON-DISPOSITIVE MOTION DEADLINES

     4.        The parties propose the following deadlines for filing non-dispositive

motions:

               (a)   Except as provided in paragraph 4 below, all non-
                     dispositive motions and supporting documents,
                     including those that relate to fact discovery, shall be filed
                     and served on or before: September 17, 2021.

               (b)   All non-dispositive motions and supporting documents
                     that relate to non-class certification expert discovery
                     shall be filed and served on or before fourteen days after
                     the close of expert discovery.




                                               4
        CASE 0:18-cv-03025-JNE-ECW Doc. 262 Filed 08/23/21 Page 5 of 7




DISPOSITIVE MOTION DEADLINES

       5.     All dispositive motions and supporting documents (notice of motion, motion,

memorandum of law, affidavits, and proposed order) shall be filed and served on or before

fourteen days after the close of expert discovery. Counsel for the moving party shall call

Cathy Cusack, Judge Ericksen's Courtroom Deputy at 612-664-5890 to schedule the

hearing for the dispositive motion. Upon receipt of a hearing date (or an instruction that the

hearing will take place at a date and time to be determined by the Court), the moving party

shall immediately file and serve the dispositive motions and supporting documents.

       6.     The parties shall comply with Local Rule 7.1 and the Electronic Case Filing

Procedures Guide, Civil Cases. When a motion, response or reply brief is filed on ECF, two

paper courtesy copies of the pleading and all supporting documents shall be mailed or

delivered to Cathy Cusack, Courtroom Deputy, at the same time as the documents are

posted on ECF.

SETTLEMENT

       7.     A telephone status conference to update the Court on discovery and the

parties’ positions as to when a settlement conference before the Court would be productive

is scheduled for _________, 2021, at ______.              Chambers will circulate dial-in

informational advance of the status conference.

       8.     The Court may sua sponte schedule status conferences or settlement

conferences to explore options for alternative dispute resolution. In addition, the Court will

in its discretion consider joint or ex parte requests that the Court schedule or otherwise

assist in settlement negotiations, provided that the content of any ex parte request shall be


                                              5
        CASE 0:18-cv-03025-JNE-ECW Doc. 262 Filed 08/23/21 Page 6 of 7




strictly limited to the topic of settlement and shall not comment on any matter that may

come before the Court for a ruling.         Such requests shall be submitted by email to

Magistrate_Wright_Chambers@mnd.uscourts.gov. The Court will treat ex parte requests

as confidential unless otherwise advised.

TRIAL

        The case will be ready for a jury trial on or about March 17, 2022. The anticipated

 length of trial is 8-14 days.

Dated: ______, 2021

                                            ELIZABETH COWAN WRIGHT
                                            United States Magistrate Judge




                                              6
       CASE 0:18-cv-03025-JNE-ECW Doc. 262 Filed 08/23/21 Page 7 of 7




                           CERTIFICATE OF SERVICE

      I hereby certify that on August 23, 2021, I caused a copy of THE SECURIAN
DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR AMENDED
PRETRIAL SCHEDULING ORDER; SECURIAN DEFENDANTS’ PROPOSED
AMENDED PRETRIAL SCHEDULING ORDER to be served upon the following
counsel in the manner described below:


                           Via the Court’s CM/ECF system:
                                    [Gillian H. Clow]
                              [gillian.clow@alston.com]



                              /s/ Gillian H. Clow




                                           7
